

113 HR 982 : Furthering Asbestos Claim Transparency (FACT) Act of 2013
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 982IN THE SENATE OF THE UNITED STATESNovember 14, 2013Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend title 11 of the United States Code to require the public disclosure by trusts established under section 524(g) of such title, of quarterly reports that contain detailed information regarding the receipt and disposition of claims for injuries based on exposure to asbestos; and for other purposes.1.Short titleThis Act may be cited as the Furthering Asbestos Claim Transparency (FACT) Act of 2013.2.AmendmentsSection 524(g) of title 11, United States Code, is amended by adding at the end the following:(8)A trust described in paragraph (2) shall, subject to section 107—(A)file with the bankruptcy court, not later than 60 days after the end of every quarter, a report that shall be made available on the court’s public docket and with respect to such quarter—(i)describes each demand the trust received from, including the name and exposure history of, a claimant and the basis for any payment from the trust made to such claimant; and(ii)does not include any confidential medical record or the claimant’s full social security number; and(B)upon written request, and subject to payment (demanded at the option of the trust) for any reasonable cost incurred by the trust to comply with such request, provide in a timely manner any information related to payment from, and demands for payment from, such trust, subject to appropriate protective orders, to any party to any action in law or equity if the subject of such action concerns liability for asbestos exposure..3.Effective date; application of amendments(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.(b)Application of amendmentsThe amendments made by this Act shall apply with respect to cases commenced under title 11 of the United States Code before, on, or after the date of the enactment of this Act.Passed the House of Representatives November 13, 2013.Karen L. Haas,Clerk